Per curiam.
After full consideration of these cases, it appears that the application for writ of certiorari was improvidently granted and accordingly is dismissed.

Dismissed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.

Greene, Buckley, DeRieux & Jones, AlfredB. Adams, III, Gregory J. Digel, for appellant (case no. 32081).
Powell, Goldstein, Frazer & Murphy, Jerry B. Blackstock, James M. Griffin, Freeman & Hawkins, Alan F. Herman, for appellee (case no. 32081).